Exhibit 10.22(A)

CONSENT AND FIRST AMENDMENT TO

LOAN AND SECURITY AGREEMENT

AND FIRST AMENDMENT TO PLEDGE AGREEMENT

THIS CONSENT AND FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT AND FIRST
AMENDMENT TO PLEDGE AGREEMENT (this “Amendment”) is made as of this 29th day of
September, 2014 by and among REVOLUTION LIGHTING TECHNOLOGIES, INC., a Delaware
corporation (“RLT”), LUMIFICIENT CORPORATION, a Minnesota corporation
(“Lumificient”), LIGHTING INTEGRATION TECHNOLOGIES, LLC, a Delaware limited
liability company (“LIT”), SEESMART TECHNOLOGIES, LLC, a Delaware limited
liability company (“Seesmart Tech”), RELUME TECHNOLOGIES, INC., a Delaware
corporation (“Relume”), TRI-STATE LED DE, LLC, a Delaware limited liability
company (“Tri-State”), and VALUE LIGHTING, LLC, a Delaware limited liability
company (“Value Lighting”, and together with RLT, Lumificient, LIT, Seesmart
Tech, Relume and Tri-State, singly and collectively, jointly and severally,
“Borrowers” and each a “Borrower”), the Guarantors party hereto, and BANK OF
AMERICA, N.A., a national banking association (“Lender”).

W I T N E S S E T H:

WHEREAS, the Obligors and the Lender are parties to a certain Loan and Security
Agreement, dated as of August 20, 2014 (as amended, modified, supplemented or
restated and in effect from time to time, collectively, the “Loan Agreement”);

WHEREAS, the Obligors and the Lender are parties to a certain Pledge Agreement,
dated as of August 20, 2014 (as amended, modified, supplemented or restated and
in effect from time to time, collectively, the “Pledge Agreement”);

WHEREAS, the Obligors have advised the Lender that solely for Tax liability
savings purposes, the Obligors intend consummate a Recapitalization (as defined
below) of the Equity Interests of Relume and Seesmart;

WHEREAS, pursuant to the terms and conditions of the Loan Agreement, the Pledge
Agreement and the other Loan Documents, the Obligors must obtain the written
approval of the Lender prior to consummating the Recapitalization;

WHEREAS, the Obligors have also requested that the Lender modify and amend
certain terms and conditions of the Loan Agreement and the Pledge Agreement; and

WHEREAS, the Lender is willing to so consent to the Recapitalization and to so
modify and amend certain terms and conditions of the Loan Agreement and the
Pledge Agreement, subject to the terms and conditions contained herein.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Obligors and the Lender agree as follows:

1. Capitalized Terms. All capitalized terms used herein and not otherwise
defined shall have the same meaning herein as in the Loan Agreement.

2. Consent to the Recapitalization. Simultaneous with the execution of this
Amendment, the Equity Interests of Relume and Seesmart shall be recapitalized as
follows, and the Certificates of Incorporation (which constitute Organic
Documents) of Relume and Seesmart, respectively, shall be accordingly amended
and filed with the Secretary of State of the State of Delaware (collectively,
the “Recapitalization”):

 

  (a) Relume. The authorized common stock of Relume shall be reduced from
150,000,000 shares to 1,000 shares via a reverse stock split, and any and all
classes of preferred stock of Relume shall be cancelled and eliminated, and RLT
shall remain as the sole stockholder of Relume.

 

  (b) Seesmart. The authorized common stock of Seesmart shall be reduced from
40,000,000 shares to 1,000 shares via a reverse stock split, and any and all
classes of preferred stock of Seesmart shall be cancelled and eliminated, and
Seesmart Tech shall remain as the sole stockholder of Seesmart.

The Obligors acknowledge and agree that under no circumstances shall any cash
Distributions be made relating to the Recapitalization. The Lender hereby
consents to the Recapitalization subject to the terms and conditions contained
herein, including, but not limited to, the fulfillment of the Conditions
Precedent to Effectiveness set forth in Section 8 hereof, all as determined by
the Lender in its sole discretion.

3. Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:

 

  (a) Schedule 8.1.4 to the Loan Agreement is hereby deleted in its entirety,
and the amended and restated Schedule 8.1.4 to the Loan Agreement attached
hereto as Exhibit “A” is hereby substituted in its stead.

4. Amendments to Pledge Agreement. The Pledge Agreement is hereby amended as
follows:

 

  (a) Schedule III to the Pledge Agreement is hereby deleted in its entirety,
and the amended and restated Schedule III to the Pledge Agreement attached
hereto as Exhibit “B” is hereby substituted in its stead.

5. Ratification of Loan Documents. Except as specifically amended by this
Amendment, all of the terms and conditions of the Loan Agreement and of each of
the other Loan Documents shall remain in full force and effect. The Obligors
hereby ratify, confirm, and reaffirm all of the representations, warranties and
covenants contained therein. Further, the

 

2



--------------------------------------------------------------------------------

Obligors warrant and represent that no Events of Default exist, and nothing
contained herein shall be deemed to constitute a waiver by the Lender of any
Event of Default which may nonetheless exist as of the date hereof.

6. Breach. Without limiting the provisions of the Loan Documents, a breach of
any agreement, covenant, warranty, representation or certification of the
Obligors under this Amendment and/or the failure of the Obligors to perform its
obligations under this Amendment shall constitute and Event of Default under the
Loan Agreement.

7. Waiver. Each Obligor acknowledges, confirms and agrees that it has no claims,
counterclaims, offsets, defenses or causes of action against the Lender with
respect to amounts outstanding under the Loan Agreement or otherwise. To the
extent such claims, counterclaims, offsets, defenses and/or causes of actions
should exist, whether known or unknown, at law or in equity, each Obligor hereby
WAIVES same and RELEASES the Lender from any and all liability in connection
therewith.

8. Conditions Precedent to Effectiveness. This Amendment shall not be effective
until each of the following conditions precedent has been fulfilled to the sole
satisfaction of the Lender:

 

  (a) This Amendment shall have been duly executed and delivered by the
respective parties hereto, and shall be in full force and effect and shall be in
form and substance satisfactory to the Lender.

 

  (b) All action on the part of the Obligors necessary for the valid execution,
delivery and performance by the Obligors of this Amendment and all other
documentation, instruments, and agreements to be executed in connection herewith
shall have been duly and effectively taken and evidence thereof satisfactory to
the Lender shall have been provided to the Lender.

 

  (c) No Event of Default shall have occurred and be continuing.

 

  (d) The Obligors shall have paid to Lender all costs and expenses of the
Lender, including, without limitation, reasonable attorneys’ fees, in connection
with the preparation, negotiation, execution and delivery of this Amendment.

 

  (e) The Lender shall have received true and correct, fully executed copies of
the following documents relating to the Recapitalization:

 

  (i) Written Consent of the Sole Stockholder of Relume Technologies, Inc.;

 

  (ii) Written Consent of the Board of Directors of Relume Technologies, Inc.;

 

  (iii) Written Consent of the Sole Stockholder of Seesmart, Inc.;

 

  (iv) Written Consent of the Board of Directors of Seesmart, Inc.;

 

3



--------------------------------------------------------------------------------

  (v) Fourth Amended and Restated Certificate of Incorporation of Relume
Technologies, Inc. (as file-stamped and certified by the Secretary of State of
the State of Delaware); and

 

  (vi) Second Amended and Restated Certificate of Incorporation of Seesmart,
Inc. (as file-stamped and certified by the Secretary of State of the State of
Delaware).

 

  (f) The Lender shall have received the original stock certificates of Relume
and Seesmart, respectively, reflecting the Recapitalization, which original
stock certificates shall be accompanied by stock powers duly executed in blank
or other instruments of transfer reasonably satisfactory to the Lender.

 

  (g) The Obligors shall have executed and delivered to the Lender such
additional documents, instruments, and agreements as the Lender may reasonably
request.

9. Miscellaneous.

 

  (a) This Amendment may be executed in several counterparts and by each party
on a separate counterpart, each of which when so executed and delivered shall be
an original, and all of which together shall constitute one instrument. Delivery
of an executed signature page of this Amendment (or any notice or agreement
delivered pursuant to the terms hereof) by facsimile transmission or electronic
transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 

  (b) This Amendment expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.

 

  (c) Any determination that any provision of this Amendment or any application
hereof is invalid, illegal or unenforceable in any respect and in any instance
shall not affect the validity, legality, or enforceability of such provision in
any other instance, or the validity, legality or enforceability of any other
provisions of this Amendment.

 

  (d) THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS AMENDMENT AND ANY
DISPUTE ARISING OUT OF THE RELATIONSHIP BETWEEN THE PARTIES HERETO, WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE, SHALL BE GOVERNED BY THE INTERNAL LAWS OF
THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW).

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as a sealed
instrument by their respective duly authorized officers.

 

LENDER: BANK OF AMERICA, N.A. By:  

/s/ Cynthia G. Stannard

Name:   Cynthia G. Stannard Title:   Sr. Vice President

[Signatures Continue on Next Page]

 

5



--------------------------------------------------------------------------------

BORROWERS: REVOLUTION LIGHTING TECHNOLOGIES, INC. By:  

/s/ Charles J. Schafer

Name:   Charles J. Schafer Title:   President and Chief Financial Officer
LUMIFICIENT CORPORATION By:  

/s/ Charles J. Schafer

Name:   Charles J. Schafer Title:   President LIGHTING INTEGRATION TECHNOLOGIES,
LLC By:  

/s/ Charles J. Schafer

Name:   Charles J. Schafer Title:   President SEESMART TECHNOLOGIES, LLC By:  

/s/ Charles J. Schafer

Name:   Charles J. Schafer Title:   President RELUME TECHNOLOGIES, INC. By:  

/s/ Charles J. Schafer

Name:   Charles J. Schafer Title:   President, Secretary and Treasurer

[Signatures Continue on Next Page]

 

6



--------------------------------------------------------------------------------

TRI-STATE LED DE, LLC By:  

/s/ Charles J. Schafer

Name:   Charles J. Schafer Title:   President VALUE LIGHTING, LLC By:  

/s/ Charles J. Schafer

Name:   Charles J. Schafer Title:   President

[Signatures Continue on Next Page]

 

7



--------------------------------------------------------------------------------

GUARANTORS: SEESMART, INC. By:  

/s/ Charles J. Schafer

Name:   Charles J. Schafer Title:   President and Secretary SENTINEL SYSTEM, LLC
By:  

/s/ Charles J. Schafer

Name:   Charles J. Schafer Title:   President, Secretary and Treasurer VALUE
LIGHTING OF HOUSTON, LLC By: Value Lighting, LLC, its Sole Member By:  

/s/ Charles J. Schafer

Name:   Charles J. Schafer Title:   President ENVIROLIGHT LED, LLC By: Seesmart,
Inc., its Sole Member By:  

/s/ Charles J. Schafer

Name:   Charles J. Schafer Title:   President and Secretary

 

8